 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   JENNIFER A. KENNEY, CSBN 241625
     Special Assistant United States Attorney
 5
            160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8945
 7          Facsimile: (415) 744-0134
            E-Mail: jennifer.a.kenney@ssa.gov
 8
 9   Attorneys for Defendant
                                 UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA
11                                     SACRAMENTO DIVISION
12
     MARIA MORGUNOV,                                   )   No. 2:17-cv-01363-DB
13                                                     )
            Plaintiff,                                 )   STIPULATION AND ORDER FOR
14                                                     )   PAYMENT OF ATTORNEY FEES AND
15                  vs.                                )   EXPENSES PURSUANT TO THE EQUAL
                                                       )   ACCESS TO JUSTICE ACT, 28 U.S.C. §
16   NANCY A. BERRYHILL,                               )   2412(d), AND COSTS PURSUANT TO
     Acting Commissioner of Social Security,           )   28 U.S.C. § 1920
17                                                     )
18          Defendant.                                 )
                                                       )
19
20          IT IS HEREBY STIPULATED by and between the parties through their undersigned
21
     counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees and
22
     expenses in the amount of $1800.00 under the Equal Access to Justice Act (EAJA), 28 U.S.C.
23
24   § 2412(d), and no costs under 28 U.S.C. § 1920. This amount represents compensation for all

25   legal services rendered on behalf of Plaintiff by counsel in connection with this civil action, in
26
     accordance with 28 U.S.C. §§ 1920; 2412(d).
27
            After the Court issues an order for EAJA fees to Plaintiff, the government will consider
28
     the matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s counsel, Jesse S. Kaplan.

                                                   1
 1   Pursuant to Astrue v. Ratliff, 560 U.S. 586, 598 (2010), the ability to honor the assignment will
 2   depend on whether the fees are subject to any offset allowed under the United States Department
 3
     of the Treasury’s Offset Program. After the order for EAJA fees is entered, the government will
 4
     determine whether they are subject to any offset.
 5
 6          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines

 7   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees,
 8
     expenses and costs to be made directly to Jesse S. Kaplan, pursuant to the assignment executed
 9
     by Plaintiff. Any payments made shall be delivered to Jesse S. Kaplan.
10
            This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
11
12   attorney fees, and does not constitute an admission of liability on the part of Defendant under the
13   EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from, and
14
     bar to, any and all claims that Plaintiff and/or counsel including counsel’s firm may have relating
15
     to EAJA attorney fees in connection with this action.
16
17                                                 Respectfully submitted,

18
     Dated: December 17, 2018                      /s/ Jesse S. Kaplan*
19                                                 (*as authorized by email on Dec. 17, 2018)
20                                                 JESSE S. KAPLAN
                                                   Attorney for Plaintiff
21
22   Dated: December 17, 2018                      MCGREGOR W. SCOTT
23                                                 United States Attorney
                                                   DEBORAH LEE STACHEL
24                                                 Regional Chief Counsel, Region IX,
                                                   Social Security Administration
25
26                                         By:     /s/ Jennifer A. Kenney
                                                   JENNIFER A. KENNEY
27                                                 Special Assistant U.S. Attorney
                                                   Attorneys for Defendant
28


                                                  2
 1
                                                       ORDER
 2
 3           Pursuant to the parties’ stipulation, IT IS SO ORDERED.1
 4
     Dated: December 20, 2018
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
     DLB:6
24   DB\orders\orders.soc sec\morgunov1363.stip.eaja.ord

25
26
27
28   1
       In light of the parties’ stipulation, plaintiff’s December 15, 2018 motion for attorney fees
     (ECF No. 24) is denied as having been rendered moot.

                                                       3
